
	
		I
		111th CONGRESS
		2d Session
		H. R. 6106
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Weiner (for
			 himself and Mr. Bilbray) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To direct the Secretary of Education to establish a
		  clearinghouse of information on best practices for ocean lifeguard training
		  programs.
	
	
		1.Clearinghouse of Information
			 for Lifeguard Training Programs
			(a)Establishment of
			 ClearinghouseNot later than
			 1 year after the date of the enactment of this Act, the Secretary of Education
			 shall establish a clearinghouse of information that disseminates to States and
			 units of general local governments information on how to carry out ocean
			 lifeguard training programs that use best practices with respect to program
			 materials and tests, particularly with respect to materials and tests involving
			 rip current awareness and safety.
			(b)DefinitionsIn
			 this Act:
				(1)Ocean lifeguard
			 training programThe term
			 ocean lifeguard training program means an ocean lifeguard
			 training program that meets or exceeds the standards set forth in the most
			 recent lifeguarding instructor’s manual published by the American Red Cross.
				(2)Rip
			 CurrentThe term rip
			 current has the meaning given the term by the Administrator of the
			 National Oceanic and Atmospheric Administration.
				(3)StateThe
			 term State means each of the 50 States, the District of
			 Columbia, and Puerto Rico.
				(4)Unit of general
			 local governmentThe term
			 unit of general local government means any city, county, town,
			 township, parish, village, or other general purpose political subdivision of a
			 State.
				(c)FundingAny
			 new spending authority or new authority to enter into contracts provided by
			 this Act and under which the United States is obligated to make outlays shall
			 be effective only to the extent, and in such amounts, as are provided in
			 advance in appropriations Acts.
			
